Name: 78/662/EEC: Council Decision of 25 July 1978 amending Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-14

 Avis juridique important|31978D066278/662/EEC: Council Decision of 25 July 1978 amending Fifth Decision 76/538/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 223 , 14/08/1978 P. 0004 - 0006++++ ( 1 ) OJ N 125 , 11 . 7 . 1966 , P . 2290/66 . ( 2 ) OJ N L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ N 125 , 11 . 7 . 1966 , P . 2298/66 . ( 4 ) OJ N L 113 , 25 . 4 . 1978 , P . 1 . ( 5 ) OJ N 125 , 11 . 7 . 1966 , P . 2309/66 . ( 6 ) OJ N L 113 , 25 . 4 . 1978 , P . 13 . ( 7 ) OJ N L 169 , 10 . 7 . 1969 , P . 3 . ( 8 ) OJ N L 113 , 25 . 4 . 1978 , P . 20 . ( 9 ) OJ N L 162 , 23 . 6 . 1976 , P . 1 . ( 10 ) OJ N L 271 , 22 . 10 . 1977 , P . 9 . COUNCIL DECISION OF 25 JULY 1978 AMENDING FIFTH DECISION 76/538/EEC ON THE EQUIVALENCE OF FIELD INSPECTIONS CARRIED OUT IN THIRD COUNTRIES ON SEED-PRODUCING CROPS ( 78/662/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/400/EEC OF 14 JUNE 1966 ON THE MARKETING OF BEET SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 78/55/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 78/386/EEC ( 4 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 5 ) , AS LAST AMENDED BY DIRECTIVE 78/387/EEC ( 6 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( A ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 7 ) , AS LAST AMENDED BY DIRECTIVE 78/388/EEC ( 8 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( A ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN DECISION 76/538/EEC ( 9 ) , AS AMENDED BY DECISION 77/658/EEC ( 10 ) , THE COUNCIL DECLARED THAT FIELD INSPECTIONS CARRIED OUT IN 20 THIRD COUNTRIES ON SEED-PRODUCING CROPS OF CERTAIN SPECIES SATISFY THE CONDITIONS LAID DOWN IN THE COMMUNITY DIRECTIVES ; WHEREAS FOR CERTAIN SPECIES THIS DECLARATION OF EQUIVALENCE RELATES ALSO TO NEW ZEALAND ; WHEREAS IN THE MEANTIME IT HAS BEEN ESTABLISHED THAT THERE ARE RULES ON SEED CONTROL FOR A RANGE OF PLANT SPECIES ALSO IN CYPRUS AND THE GERMAN DEMOCRATIC REPUBLIC WHICH PROVIDE FOR OFFICIAL FIELD INSPECTION CARRIED OUT DURING THE PERIOD OF SEED PRODUCTION ; WHEREAS AN EXAMINATION OF THE RULES OF THE ABOVEMENTIONED COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT THE PRESCRIBED FIELD INSPECTIONS SATISFY THE CONDITIONS LAID DOWN IN ANNEX I TO EACH OF THE ABOVEMENTIONED DIRECTIVES ; WHEREAS CYPRUS AND THE GERMAN DEMOCRATIC REPUBLIC SHOULD THEREFORE ALSO BE GRANTED EQUIVALENCE AND THE EXISTING EQUIVALENCE FOR NEW ZEALAND BE EXTENDED TO SUGAR BEET AND TO LINSEED ; WHEREAS , MOREOVER , THE SPECIAL CONDITIONS SET OUT IN THE ANNEX TO DECISION 76/538/EEC MUST BE ADAPTED TO THE PARTICULAR CIRCUMSTANCES OF THE ABOVEMENTIONED COUNTRIES ; WHEREAS THIS DECISION DOES NOT AFFECT THE PROTOCOL ON GERMAN INTERNAL TRADE AND CONNECTED PROBLEMS , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JULY 1978 , THE ENTRIES SET OUT IN THE ANNEX TO DECISION 76/538/EEC SHALL BE AMENDED AS FOLLOWS : ( A ) REFERENCE N 7 SHALL BE SUPPLEMENTED BY THE TEXT SET OUT IN THE ANNEX HERETO ; ( B ) REFERENCE N S 21 AND 22 GIVEN IN THE ANNEX HERETO SHALL BE ADDED . ARTICLE 2 THE FOLLOWING SHALL BE ADDED TO THE SPECIAL CONDITIONS IN THE ANNEX TO DECISION 76/538/EEC : " 7 . THE SEED SHALL HAVE BEEN PRODUCED ON A HOLDING DIRECTLY SUPERVISED BY THE STATE . " ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT H.J . ROHR ANNEX : SEE O.J . N L 223 OF 14 . 8 . 78